States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Malden, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John J. McNaught, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-214
Issued: December 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2008 appellant filed a timely appeal from a December 5, 2007 decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that an overpayment in
compensation in the amount of $1,142.14 had been created for the period April 7 through 19,
2003 because appellant received wage-loss compensation after his return to work; and
(2) whether it properly found that appellant was at fault in the creation of the overpayment and
therefore it was not subject to waiver.
On appeal, appellant contends that a third-part reimbursement to the Office satisfied any
overpayment and that there is no evidence that he knew or should have known the compensation
payment of $1,142.77 was in error.

FACTUAL HISTORY
On March 27, 2002 appellant, then a 53-year-old letter carrier, sustained a cervical strain,
laceration to the left hand and bilateral lumbosacral radiculopathy when he was injured in an
employment-related motor vehicle accident. He stopped work that day, was placed on the
periodic rolls and received his compensation payments by check. Appellant returned to full-time
restricted duty on April 7, 2003. He received one additional compensation check covering the
period April 7 to 19, 2003.1 Appellant retired in January 2004.
By letter dated June 9, 2004, the Office issued a preliminary determination that appellant
received an overpayment in compensation in the amount of $1,142.14 for the period April 7
through 19, 2003 because he received disability compensation during a period in which he had
returned to work. It found him at fault in the creation of the overpayment because he should
have known he was not entitled to wage-loss compensation after his return to work. Appellant
thereafter submitted two overpayment questionnaires.
In May 2005, appellant received a third-party settlement. The statement of recovery
provides that Office disbursements totaled $51,485.35 and there was a $25,770.87 balance
available to refund the Office. A check in that amount was transmitted to the Office on
June 21, 2005.
On December 5, 2007 the Office finalized the preliminary determination that appellant
was at fault in creating the $1,142.14 overpayment because he received wage-loss compensation
after his return to work.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty.3 Section
8116 of the Act defines the limitations on the right to receive compensation benefits. This
section of the Act provides that, while an employee is receiving compensation, he or she may not
receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.4 Section 10.500 of the Office’s regulations provide that “compensation for wage
1

By decision dated August 7, 2003, the Office terminated appellant’s compensation benefits on the grounds that
the medical evidence established that he was capable of returning to his preinjury position. Appellant, through his
attorney, timely requested a hearing. In a December 29, 2003 decision, an Office hearing representative set aside
the August 7, 2003 decision and remanded the case to the Office to obtain an electromyographic (EMG)
examination. Appellant cancelled the scheduled examination and by letter dated March 10, 2004, his attorney
informed the Office that, as he had retired, he no longer wished to pursue his workers’ compensation claim. By
decision dated April 13, 2004, the Office notified appellant that his claim was closed for medical and compensation
benefits resulting from the March 27, 2002 employment injury.
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

2

loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.”5 Office procedures provide that an overpayment in compensation is created when a
claimant returns to work and continues to receive compensation.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $1,142.14. The record supports that he returned to work on April 7, 2003 also received wageloss compensation through April 19, 2003. As noted, both the Act and Office’s implementing
federal regulations provide that a claimant may not receive wage-loss compensation concurrently
with a federal salary.7 Computer printouts and overpayment worksheets of record support that
appellant received compensation in the amount of $1,142.14 from April 7 through 19, 2003.
Appellant therefore received an overpayment in compensation in that amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”8
Section 10.433(a) of the Office’s regulations provide that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from [the Office] are proper. The recipient must
show good faith and exercise a high degree of care in reporting events, which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”9

5

20 C.F.R. § 10.500.

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (September 1994).
7

5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

8

5 U.S.C. § 8129; see Joan Ross, 57 ECAB 694 (2006).

9

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

3

In determining whether a claimant is at fault in creating an overpayment, the Office will
consider the circumstances surrounding the overpayment. The degree of care expected by a
recipient of compensation may vary with the complexity of the circumstances and the
individual’s capacity to realize that he or she is being overpaid.10
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment because he
accepted a payment he knew or should have known was incorrect. He was not entitled to wageloss compensation for the period April 7 through 19, 2003 when he also worked and received his
salary. Each recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments he or she receives are proper.11 The recipient must show good faith and
exercise a high degree of care in reporting events that may affect entitlement to or the amount of
benefits.12
On appeal, appellant contends that the evidence of record does not support that he knew
or should have known that he was not entitled to the $1,142.77 payment. However, the Office
notified him when his claim was accepted and, in an August 26, 2002 letter, notified him that he
was placed on the periodic rolls. It clearly advised appellant that he was to immediately inform
the Office upon his return to work to avoid an overpayment in compensation and that, if he
worked during any period covered by a compensation payment, he had to return the payment to
the Office. Under these circumstances, he however should have known that he could not receive
wage-loss compensation during any period that he worked.13 While appellant notified the Office
upon his return to work on April 7, 2003, he did not return the compensation he received by
check for the period April 7 through 19, 2003.14 The Board finds that he knew or should have
known after he returned to work that he was not entitled to concurrently receive wage-loss
compensation. Appellant had an obligation to return payment that he knew or should have
known was incorrect.15 Under section 10.433(a) of the Office’s regulations, he is at fault and is
not entitled to waiver of the overpayment in compensation.16
While appellant, through his attorney, argues on appeal that the June 21, 2005
reimbursement to the Office of appellant’s third-party settlement satisfied any overpayment, with
respect to recovery of the overpayment, the Board’s jurisdiction is limited to reviewing those
cases where the Office seeks recovery from continuing compensation payments under the Act.
10

Id. at § 10.433(b); see Neill D. Dewald, 57 ECAB 451 (2006).

11

Danny E. Haley, supra note 4.

12

Sinclair L. Taylor, supra note 9.

13

Neill D. Dewald, supra note 10.

14

The fact that the Office may have been negligent in making payment to a claimant does not relieve the
employee of fault in accepting an incorrect payment. See Ricky Greenwood, 57 ECAB 462 (2006).
15

Id.

16

Id.

4

CONCLUSION
The Board finds that the Office properly found appellant at fault in the creation of an
overpayment in compensation in the amount of $1,142.14 for the period April 7 to 19, 2003
because he continued to receive wage-loss compensation after his return to work and was not
entitled to waiver.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 5, 2007 is affirmed.
Issued: December 8, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

